DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
2.	Claims 1 and 3 are objected to because of the following informalities:
	Claim 1, line 4, “the brush head” lacks proper antecedent basis.
	Claim 3 depends on canceled claim 2.
Appropriate correction is required.

       Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

5.	Claims 1, 4-7, 9, 11 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2008/125269 A2 (hereinafter Diamond).
	As for claim 1, Diamond teaches in Figs. 14-16 an electric utility brush 610 comprising an inner drive shaft 620 and a concentric outer drive shaft 622; a rotatable head 612 comprising a first part (one of the hemispherical head sections) fixed to an end of the outer drive shaft 622 (outer drive shaft 622 is at least fixed indirectly to one of the hemispherical head sections through support 676 as well as through axle 646 since each hemispherical head section which in use is mounted on either (each) end of the axle 646; not shown but still disclosed at p. 14, lines 9-11 and p. 17, lines 1-3), and a second part (the other of the hemispherical head sections) rotatably mounted to the first part (the first mentioned hemispherical head section) in driving engagement (whether directly or indirectly) with the inner drive shaft 620 (e.g., through part 676, axle 646, bevel gear 642, bevel gear 644, clutch 680, clutch sleeve 686, motor 630, etc.), wherein the brush head 612 is (substantially) spherical (p. 14, lines 9-11), the first and second parts being substantially hemispherical (p. 17, lines 1-6). Note, Figs. 14-16 only show the interior workings of the substantially spherical head 612 (p. 14, lines 9-11).
As for claim 4, in which the second part of the head (one of the hemispherical head sections) would encompass or comprise the axle 646 projecting from an end face and the first part of the head (the other of the hemispherical head sections) comprises a complimentary space or socket in which the axle 646 is seated (p. 17, lines 1-3; Fig. 14).
	As for claim 5, in which the head comprises a bevel gear 644 serving as a bearing disposed between the axle 646 and the socket (of a hemispherical head section) (Fig. 14).
	As for claim 6, in which the bearing 644 serves as a bushing retained in the socket of a hemispherical head section) (Fig. 14).
	As for claim 7, in which the bushing 644 comprises a sleeve (smooth cylinder part of 644) within which the axle 646 is located and a flange (gear part of 644) extending radially outward from an end of the sleeve (smooth cylinder part of 644) and located “between” (a broad term) the first and second parts of the head (Fig. 14).
	As for claim 9, comprising a set of meshing gears 642, 644 provided between the inner drive shaft 620 and the second part of the head (a hemispherical head section) (Figs. 14-16).
As for claim 11, in which the rotatable head comprises an array of bristles projecting from an outer surface (e.g., 728; reference Fig. 18, for example; see also p. 3, lines 20-24).
As for claim 12, in which the utility brush 610 comprises a sleeve 686 al least partially surrounding the outer drive shaft 622 (p. 14, lines 24-27).

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Diamond in view of U.S. Patent Application Publication US 2014/0173839 (hereinafter Henderson).
 	Diamond discloses all of the recited subject matter as previously recited above with the exception of the first part being larger in size than the second part. Henderson teaches in Fig. 2D, for example, a toothbrush head 204 comprising a first shell or part 205 that appears to be larger in size than a second shell or part 207 (paragraph [0038]). It would have been obvious to one of ordinary skill in the art to have modified Diamond such that the first part is larger in size than the second part as suggested by Henderson as a mere design/aesthetics choice and since changes in size are generally recognized as being within the level of ordinary skill.

Allowable Subject Matter
9.	Claims 8 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Claim 8 is allowable over the prior art since the prior art fails to adequately teach or suggest all of the limitations of claim 8, in particular, in which the flange defines at least a pair of parallel sides.
	Claim 10 is allowable over the prior art since the prior art fails to adequately teach or suggest all of the limitations of claim 10, in particular, in which the set of meshing gears comprise driving gear teeth formed integrally with an end of the inner drive shaft and complementary driven gear teeth formed integrally with an end face of the second part of the head.

Conclusion
10.	Applicant's arguments filed 27 July 2022 have been fully considered but they are not persuasive. 
	Applicant’s arguments are deemed adequately addressed and explained in the above art rejections.

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDALL E CHIN whose telephone number is (571)272-1270. The examiner can normally be reached M-F 1-10pm; First Fri off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571)272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





							/RANDALL E CHIN/                                                                                                     Primary Examiner, Art Unit 3723